NO. 12-11-00246-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
WILLIS JACKSON,                                      §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            This
original proceeding arises out of a suit affecting the parent-child
relationship.  M.L.M.J., a child, is the subject of the suit and has resided
with her maternal aunt since the underlying suit was filed.  In his petition,
the child’s father requests a writ of mandamus directing the trial court to
vacate its temporary orders signed on May 12, 2011, and return the child to
him.  The father has also filed a motion for emergency relief requesting that
the final hearing set for August 18, 2011, be stayed until this court’s
resolution in this proceeding.
            The
motion for emergency relief and the petition for writ of mandamus are denied. 
See Tex. R. App. P. 52.8(a).
Opinion delivered August 17, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)